Title: Continental Association, 20 October 1774
From: Continental Congress
To: 


                    The Association entered into by the American [Conti]nental Congress in Behalf of all the Colo[nies]
                    We his Majesty’s most dutiful and loyal Subjects, the Delegates of the several Colonies of New Hampshire, Massachusetts Bay, Rhode Island, Connecticut, New York, New Jersey, Pennsylvania, the Three Lower Counties of Newcastle, Kent, and Sussex, on Delaware, Maryland, Virginia, North Carolina, and South Carolina, deputed to represent them in a Continental Congress, held in the City of Philadelphia on the 5th Day of September 1774, avowing our Allegiance to his Majesty, our Affection and Regard for our Fellow Subjects in Great Britain and elsewhere, affected with the deepest Anxiety, and most alarming Apprehensions at those Grievances and Distresses with which his Majesty’s American Subjects are oppressed, and having taken under our most serious Deliberation the State of the whole Continent, find that the present unhappy Situation of our Affairs is occasioned by a ruinous System of Colony Administration, adopted by the British Ministry about the Year 1763, evidently calculated for enslaving these Colonies,  and, with them, the British Empire: In Prosecution of which System, various Acts of Parliament have been passed for raising a Revenue in America, for depriving the American Subjects, in many Instances, of the constitutional Trial by Jury, exposing their Lives to Danger, by directing a new and illegal Trial beyond the Seas, for Crimes alledged to have been committed in America; and, in Prosecution of the same System, several late, cruel, and oppressive Acts, have been passed respecting the Town of Boston and the Massachusetts Bay, and also an Act for extending the Province of Quebeck, so as to border on the western Frontiers of these Colonies, establishing an arbitrary Government therein, and discouraging the Settlement of British Subjects in that wide-extended Country; thus, by the Influence of civil Principles, and ancient Prejudices, to dispose the Inhabitants to act with Hostility against the free Protestant Colonies, whenever a wicked Ministry shall choose so to direct them.
                    To obtain Redress of these Grievances, which threaten Destruction to the Lives, Liberty, and Property, of his Majesty’s Subjects in North America, we are of Opinion that a Non-importation, Non-consumption, and Non-exportation Agreement, faithfully adhered to, will prove the most speedy, effectual, and peaceable Measure; and therefore we do, for ourselves and the Inhabitants of the several Colonies whom we represent, firmly agree and associate, under the sacred Ties of Virtue, Honour, and Love of our Country, as follows:
                    First. That from and after the first Day of December next we will not import into British America, from Great Britain or Ireland, any Goods, Wares, or Merchandise whatsoever, or from any other Place, any such Goods, Wares, or Merchandise, as shall have been exported from Great Britain or Ireland; nor will we, after that Day, import any East India Tea from any Part of the World, nor any Molosses, Syrups, Paneles, Coffee, or Pimenta, from the British Plantations, or from Dominica, nor Wines from Madeira, or the Western Islands, nor foreign Indigo.
                    Second. That we will neither import nor purchase any Slave imported after the first Day of December next, after which Time we will wholly discontinue the Slave Trade, and will neither be concerned in it ourselves, nor will we hire our Vessels, nor sell our Commodities or Manufactures, to those who are concerned in it.
                    Third. As a Non-consumption Agreement, strictly adhered to, will be an effectual Security for the Observation of the Non-importation, we, as above, solemnly agree and associate, that, from this Day, we will not purchase or use any Tea imported on Account of the East India Company, or any on which a Duty hath been or shall be paid; and, from and after the first Day of March next, we will not purchase or use any East India Tea whatever: Nor will we, nor shall any Person for or under us, purchase or use any of those Goods, Wares, or Merchandise, we have agreed not to import, which we shall know, or have Cause to suspect, were imported after the first Day of December, except such as come under the Rules and Directions of the tenth Article, hereafter mentioned.
                    
                    Fourth. The earnest Desire we have not to injure our Fellow Subjects in Great Britain, Ireland, or the West Indies, induces us to suspend a Non-exportation until the tenth Day of September 1775; at which Time, if the said Acts, and Parts of Acts of the British Parliament herein after mentioned, are not repealed, we will not, directly or indirectly, export any Merchandise, or Commodity whatsoever, to Great Britain, Ireland, or the West Indies, except Rice, to Europe.
                    Fifth. Such as are Merchants, and use the British and Irish Trade, will give Orders, as soon as possible, to their Factors, Agents, and Correspondents, in Great Britain and Ireland, not to ship any Goods to them, on any Pretence whatsoever, as they cannot be received in America; and if any Merchant residing in Great Britain or Ireland shall, directly or indirectly, ship any Goods, Wares, or Merchandise, for America, in Order to break the said Non-importation Agreement, or in any Manner contravene the same, on such unworthy Conduct being well attested, it ought to be made publick; and, on the same being so done, we will not, from thenceforth, have any commercial Connexion with such Merchant.
                    Sixth. That such as are Ow[ners] of Vessels will give positive Orders to their Captains, or Masters, n[ot to] receive on Board their Vessels any Goods prohibited by the said Non-importation Agreement, on Pain of immediate Dismission from their Service.
                    Seventh. We will use our utmost Endeavours to improve the Breed of Sheep, and increase their Number to the greatest Extent; and to that End we will kill them as sparingly as may be, especially those of the most profitable Kind: Nor will we export any to the West Indies, or elsewhere. And those of us who are or may become overstocked with, or can conveniently spare any Sheep, will dispose of them to our Neighbours, especially to the poorer Sort, on moderate Terms.
                    Eighth. That we will, in our several Stations, encourage Frugality Economy, and Industry; and promote Agriculture, Arts, and the Manufactures of this Country, especially that of Wool; and will discountenance and discourage every Species of Extravagance and Dissipation, especially all Horse-racing, and all Kinds of Gaming, Cock-fighting, Exhibitions of Shows, Plays, and other expensive Diversions and Entertainments; and on the Death of any Relation, or Friend, none of us, or any of our Families, will go into any farther Mourning Dress than a black Crape or Riband on the Arm or Hat for Gentlemen, and a black Riband and Necklace for Ladies, and we will discontinue the giving of Gloves and Scarfs at Funerals.
                    Ninth. That such as are Venders of Goods or Merchandise will not take Advantage of the Scarcity of Goods that may be occasioned by this Associacion, but will sell the same at the Rates we have been respectively accustomed to do for twelve Months last past; and if any Venders of Goods or Merchandise shall sell any such Goods on higher Terms, or shall in any Manner, or by any Device whatsoever, violate or depart from this Agreement, no Person ought, nor will any of us deal with any such Person, or his or her Factor or Agent, at any Time thereafter, for any Commodity whatever.
                    
                    Tenth. In Case any Merchant, Trader, or other Persons, shall import any Goods or Merchandise after the first Day of December, and before the first Day of February next, the same ought forthwith, at the Election of the Owner, to be either reshipped or delivered up to the Committee of the County or Town wherein they shall be imported, to be stored at the Risk of the Importer, until the Non-importation Agreement shall cease, or be sold under the Direction of the Committee aforesaid: And, in the last mentioned Case, the Owne[r or owners of such goods shall be reim]bursed (out of the Sales) the [first cost and charges, the profit, if any,] to be applied towards relievi[ng and employing such poor inhabitants of] the Town of Boston as are im[mediate sufferers by the Boston Port Bill,] and a particular Account of all [goods so returned, stored, or sold, to be] inserted in the publick Papers. A[nd if any goods or merchandizes shall be] imported after the said first Day [of February the same ought forthwith] to be sent back again, without br[eaking any of the packages thereof.]
                    Eleventh. That a Committee b[e chosen in every County, City, and] Town, by those who are qualifi[ed to vote for representatives in the] Legislature, whose Business it shall [be attentively to observe the conduct] of all Persons touching this Assoc[iation; and when it shall be made to] appear, to the Satisfaction of a Maj[ority of any such Committee that any] Person within the Limits of their Ap[pointment has violated this associa]tion, that such Majority do forthwith [cause the truth of the case to be] published in the Gazette, to the End [that all such foes to the rights of] British America may be publickly known [and universally contemned as] the Enemies of American Liberty; and th[ence forth we respectively will] break off all Dealings with him, or her.
                    Twelfth. That the Committee of Corre[spondence, in the respective] Colonies do frequently inspect the Entries [of their Custom Houses, and] inform each other, from Time to Time, of t[he true state thereof and of] every other material Circumstance that ma[y occur relative to this asso]ciation.
                    Thirteenth. That all Manufactures of [this country be sold at reason]able Prices, so that no undue Advantage [be taken of a future scarcity of] Goods.
                    Fourteenth. And we do farther agr[ee and resolve, that we will have] no Trade, Commerce, Dealings, o[r intercourse whatsoever, with any] Colony or Province in North Ame[rica, which shall not accede to, or] which shall hereafter violate, thi[s association, but will hold them as] unworthy of the Rights of Free[men, and as inimical to the liberties of] their Country.
                    And we do solemnly bind [ourselves and our Constituents under the] Ties aforesaid, to adhere to th[is Association until such parts of the several] Acts of Parliament, passed sin[ce the Close of the last War as impose or] continue Duties on Tea, Wine, [Molosses, Syrups, paneles], Coffee, Sugar, Pimenta, Indigo, foreign Pap[er, glass] and Painters Colours, imported into America, and extend the Powers of the Admiralty Courts beyond their ancient Limits, deprive the American Subject of  Trial by Jury, authorise the Judge’s Certificate to indemnify the Prosecutor from Damages that he might otherwise be liable to from a Trial by his Peers, require oppressive Security from a Claimant of Ships or Goods seized before he shall be allowed to defend his Property, are repealed; and until that Part of the Act of the 12th of George III. Chapter 24th, entitled “An Act for the better securing his Majesty’s Dockyards, Magazines, Ships, Ammunition, and Stores,” by which any Persons charged with committing any of the Offences therein described in America may be tried in any Shire or County within the Realm, is repealed; and until the four Acts passed in the last Session of Parliament, viz. that for stopping the Port and blocking up the Harbour of Boston, that for altering the Charter and Government of Massachusetts Bay; and that which is entitled “An Act for the better Administration of Justice, &c.” and that “For extending the Limits of Quebeck, &c.” are repealed. And we recommend it to the Provincial Conventions, and to the Committees in the respective Colonies, to establish such farther Regulations as they may think proper, for carrying into Execution this Association.
                    The foregoing Association being determined upon by the Congress, was ordered to be subscribed by the several Members thereof; and thereupon, we have hereunto set our respective Names accordingly.
                    
                        IN CONGRESS, PHILADELPHIA, OCTOBER 20, 1774. Signed, Peyton Randolph, President.
                        
                            John Sullivan,
                            }
                            of New Hampshire.
                            Joseph Galloway,
                            }
                            of Pennsylvania
                        
                        
                            Nathaniel Folsom,
                            John Dickinson,
                        
                        
                            
                            
                            
                            Charles Humphreys,
                        
                        
                            Thomas Cushing,
                            }
                            of Massachusetts Bay.
                            Thomas Mifflin,
                        
                        
                            Samuel Adams,
                            Edward Biddle,
                        
                        
                            John Adams,
                            John Morton,
                        
                        
                            Robert Treat Paine,
                            George Ross,
                        
                        
                            Stephen Hopkins,
                            }
                            of Rhode Island
                            
                            
                        
                        
                            Samuel Ward,
                            Caesar Rodney,
                            }
                            of Newcastle, &c.
                        
                        
                            
                            
                            
                            Thomas M’Kean,
                        
                        
                            Eliphalet Dyer,
                            }
                            of Connecticutt.
                            George Read,
                        
                        
                            Roger Sherman,
                            Matthew Tilghman,
                            }
                            of Maryland.
                        
                        
                            Silas Deane,
                            Thomas Johnson,
                        
                        
                            Isaac Low,
                            }
                            of New York.
                            William Paca,
                        
                        
                            John Alsop,
                            Samuel Chase,
                        
                        
                            John Jay,
                            
                            
                        
                        
                            James Duane,
                            Richard Henry Lee,
                            }
                            of Virginia.
                        
                        
                            William Floyd,
                            George Washington,
                        
                        
                            Henry Weisner,
                            Patrick Henry,
                        
                        
                            S. Boerum,
                             Junior,
                        
                        
                            
                            
                            
                            Richard Bland,
                        
                        
                            James Kinsey,
                            }
                            of New Jersey.
                            Benjamin Harrison,
                        
                        
                            William Livingston,
                            Edmund Pendleton,
                        
                        
                            Stephen Crane
                            
                            
                        
                        
                            Richard Smith,
                            
                            
                        
                        
                        
                            William Hooper,
                            }
                            of North Carolina.
                            Henry Middleton,
                            }
                            of South Carolina.
                        
                        
                            Joseph Hewes,
                            Thomas Lynch,
                        
                        
                            R. Caswell,
                            Christopher Gadsden,
                        
                        
                            
                            
                            
                            John Rutledge,
                        
                        
                            
                            
                            
                            Edward Rutledge,
                        
                        
                            Th: Jefferson
                            Francis Alberte
                        
                        
                            Randolph Jefferson
                            A. Bryan
                        
                        
                            Val: Wood
                            Francis Eppes
                        
                    
                